Citation Nr: 1142960	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-14 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, claimed as secondary to service-connected disabilities. 

2.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) in May 2006 (which granted service connection for erectile dysfunction, rated 0 percent) and in July 2006 (which denied service connection for cardiomyopathy).  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2010 the Board sought an advisory medical opinion from a cardiologist from the Veterans Health Administration (VHA).

A July 2009 rating decision granted service connection for hypertension, rated 0 percent, from January 20, 2006.  In a statement received at the January 2010 Travel Board hearing (and noted in the hearing transcript), the Veteran filed a timely notice of disagreement with the rating assigned.  In January 2010 (the day after the hearing) a rating decision increased the rating for hypertension to 10 percent and a statement of the case (SOC) was issued the same day.  The Veteran did not perfect an appeal in this matter by submitting a substantive appeal.  Accordingly, the Board does not have jurisdiction in this matter, and it will not be addressed herein.  


FINDINGS OF FACT

1.  On the record at the January 2010 hearing as well as in a written communication received at the hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking a compensable rating for erectile dysfunction; there is no question of fact or law remaining before the Board in this matter.

2.  A heart disorder with cardiomyopathy was not manifested in service or in the first year following the Veteran's discharge from active duty and is not shown to have been caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking service connection for erectile dysfunction.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Service connection for a heart disorder with cardiomyopathy is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication.  February and March 2006 letters explained the evidence necessary to substantiate his claims, the evidence VA is responsible for providing, and the evidence he is responsible for providing.  The March 2006 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

Given the Veteran's expressed intent to withdraw his appeal in the matter of a compensable rating for erectile dysfunction, there is no reason to belabor the impact of the VCAA in this matter; any notice defect or duty to assist omission in this matter is harmless.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records, including from the Social Security Administration (SSA), have been secured.  The RO arranged for an examination in May 2009.  In May 2010, the Board sought a VHA medical advisory opinion from a cardiologist.  The opinion received is adequate for rating purposes, as it reflects familiarity with the record, and includes a detailed explanation of rationale, with citation to medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a September 2010 statement, the Veteran reported that his private physicians had told him that his "diabetes had progressed into other illnessess" including severe cardiomyopathy.  A review of the claims file found that records from the physicians identified by the Veteran have been received and incorporated in the record.  The Veteran has not identified any additional pertinent evidence in this matter that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Erectile Dysfunction

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 
At the January 2010 hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was withdrawing his appeal seeking a compensable rating for erectile dysfunction.  He also submitted a written statement to that effect. 

The appellant has withdrawn his appeal in the matter of a compensable rating for erectile dysfunction.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in this matter, and it must be dismissed.

Cardiomyopathy

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases (to include organic heart disease) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for organic heart disease) after discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain listed chronic diseases (to which list ischemic heart disease was recently added) associated with exposure to certain herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to such herbicides.  If a veteran serviced in Vietnam during the Vietnam Era, such veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran served in Vietnam during the Vietnam era; he is presumed to have been exposed to Agent Orange.  

The Veteran's STRs are silent for findings related to a heart disorder, including cardiomyopathy, and such disorder is not shown to not shown to have been manifested in the initial year following his discharge from active duty; it has not been alleged otherwise.   

The Veteran proposed theory of entitlement in this matter is one of secondary service connection; he claims that his cardiomyopathy is secondary to his service connected disabilities.  His service connected disabilities include type 2 diabetes mellitus, with erectile dysfunction and diabetic nephropathy; right upper extremity hemiparesis, residual of a cerebrovascular accident (CVA) associated with diabetes mellitus; right lower extremity peripheral neuropathy, associated with diabetes mellitus; left lower extremity peripheral neuropathy, associated with diabetes mellitus; and hypertension, associated with diabetes mellitus.  

Private treatment records show that the Veteran suffered a CVA in November 2005 at which time cardiomyopathy was first clinically noted.  Private treatment records include reports of January and June 2006 EKG studies interpreted as abnormal (showing T wave abnormalities, and suggesting lateral ischemia should be considered).  

In June 2007, a VA physician noted that the Veteran was being treated for poorly controlled diabetes, and had severe cardiomyopathy.  

On July 2007 VA examination, it was noted that no evidence of cardiovascular disease was found, and that the Veteran's hypertension was aggravated by his diabetes mellitus.  The examiner opined that the Veteran's CVA was at least as likely as not secondary to his service-connected diabetes mellitus.  

On May 2009 VA examination, congestive cardiomyopathy was diagnosed.  The examiner opined that it was unlikely that the Veteran's cardiomyopathy was related to his diabetes mellitus in the absence of any coronary artery disease.  

A November 2009 private physician's statement reports diagnoses of uncontrolled diabetes mellitus, hypertensive cardiovascular disease, severe cardiomyopathy and status post CVA.  

At his January 2010 Travel Board hearing, the Veteran testified that his private physicians had told him that his cardiomyopathy was due to his diabetes mellitus.  

In May 2010, the Board sought a VHA medical advisory opinion from a cardiologist as to whether the Veteran's heart disease (however diagnosed) is etiologically related to one of his service-connected disabilities and whether his cardiomyopathy may properly be characterized as ischemic heart disease.  

In June 2010, a board certified cardiologist reviewed the Veteran's claims file and responded that "[i]t is not at least as likely as not (less than 50% probability) that this Veteran's heart disease is etiologically related [thus, neither caused nor aggravated by] to one of his service-connected disabilities (including diabetes mellitus, hypertension and residuals of CVA)."  The VHA cardiologist also opined that "[t]he Veteran's cardiomyopathy may not be characterized as ischemic heart disease."  The VHA medical expert explained that the Veteran "does have a cardiomyopathy.  The etiology for the cardiomyopathy is not known, as is often the case.  If the patient had documented coronary ischemia as the cause for the cardiomyopathy then it could be argued that the diabetes contributed to the coronary ischemia.  However, there is no evidence in his medical records that he has coronary ischemia."  The examiner further explained that a February 2006 persantine nuclear stress test that showed a small apical scar or artifact, a left ventricular ejection fraction of 44% and global hypokinesis was not diagnostic for ischemic heart disease.  

It is neither shown by the record, nor alleged, that the Veteran's cardiomyopathy was manifested during his active service (or in the first postservice year), or is otherwise directly related to his active service.  Consequently, service connection for such pathology on the basis that it became manifest in service, and has persisted, or on a presumptive basis (for organic heart disease as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  [It is also noteworthy that the medical evidence in this case establishes that the cardiomyopathy in this case is not an ischemnic heart disease.  Therefore, such disability does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Therefore, while it is acknowledged that the Veteran was exposed to Agent Orange in service, the presumptive provisions of § 1116 are not for application.

The instant claim is based essentially on a secondary service connection theory of entitlement.   The evidence shows that the Veteran has cardiomyopathy, as such disability is noted in his VA and private treatment records.  His service connected disabilities include diabetes mellitus, type II, with erectile dysfunction and diabetic nephropathy; right upper extremity hemiparesis, residual of a cerebrovascular accident (CVA) associated with diabetes mellitus; right lower extremity peripheral neuropathy, associated with diabetes mellitus; left lower extremity peripheral neuropathy, associated with diabetes mellitus; and hypertension, associated with diabetes mellitus.  What remains to be established to substantiate the secondary service connection theory of entitlement is that the cardiomyopathy must be shown to have been caused or aggravated by a service-connected disability.  

The VHA medical expert's opinion in this matter, the sole competent evidence in the record regarding a nexus between cardiomyopathy and the Veteran service connected disabilities is to the effect that they are unrelated (i.e., the cardiomyopathy was not caused or aggravated by the his service-connected disabilities).  As the opinion reflects familiarity with the entire record, and includes a detailed explanation of rationale with cites to supporting clinical data and references to medical literature, it is probative evidence in this matter.  The Veteran has presented no competent (medical) evidence to the contrary.  The private medical statements he cites as indicating that his cardiomyopathy is related to his diabetes do not, in fact, suggest there is such a nexus (they observe he has the disabilities, which as noted above, is a fact not in dispute).  His own statements (that his cardiomyopathy is secondary to his service-connected diabetes) are not competent evidence; he is a layperson and lacks the training to opine on a strictly medical question that requires medical expertise and is beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds the VHA expert's opinion persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Hence, this claim must be denied.






ORDER

The appeal seeking a compensable rating for erectile dysfunction is dismissed.

Service connection for cardiomyopathy is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


